NUMBER 13-14-00133-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


REYNALDO ALBERTO CANTU,                                                     Appellant,

                                           V.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 24th District Court
                         of Calhoun County, Texas.



                                       ORDER
             Before Justices Rodriguez, Garza, and Benavides
                             Order Per Curiam

      Currently pending before the Court is appellant's motion to extend time to file pro

se brief and motion for court to provide appellate record on loan basis in the

above-referenced cause.     Appellant's counsel has filed an Anders brief herein and

appellant has been unable to examine the record so that he can file a pro se brief.

      Accordingly, it is hereby ORDERED that the trial court ensure that appellant has

the opportunity to fully examine the appellate record on or before September 8, 2014, and
it is FURTHER ORDERED that the trial court notify this Court as to the date upon which

the appellate record was made available to appellant. See Kelly v. State, PD-0702-13,

2014 WL 2865901, at **3–4 (Tex. Crim. App. June 25, 2014).

       Appellant’s motion to extend time to file pro se brief is GRANTED. Appellant is

ORDERED to file his brief with this Court within sixty (60) days from the day the appellate

record was first made available to him. The State shall have twenty days thereafter to

file its response, if any.

       IT IS SO ORDERED.

                                                        PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
20th day of August, 2014.




                                            2